EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
Pubco (to be identified prior to initial closing)


CITIUS PHARMACEUTICALS, LLC
63 Great Road
Maynard, MA 01754
Attention: Leonard Mazur
 
Ladies and Gentlemen:
 
1. Subscription. The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase from Pubco1, a Nevada corporation
(the “Company”) the number of units (the “Units”) set forth on the signature
page hereof at a purchase price of $0.65 per Unit. Each Unit consists of (i) one
share of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) and (ii) a 5 year warrant (each, a “Warrant” and collectively, the
“Warrants”) to purchase one share of Common Stock at an exercise price of $0.65
per share. The Units are being purchased in connection with a reverse
acquisition transaction between Citius Pharmaceuticals, LLC, a privately owned
Massachusetts limited liability company (“Citius LLC”), the Company and a newly
formed wholly-owned subsidiary of the Company which has been formed solely for
the transaction.
 
2. This subscription is submitted to you in accordance with and subject to the
terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of the Company and Citius LLC dated as
of January 22, 2014, as amended or supplemented from time to time, including all
attachments, schedules and exhibits thereto (the “Memorandum”), relating to the
offering (the “Offering”) by the Company of a Maximum of 10,000,000 Units
($6,500,000) (“Maximum Offering Amount”), and up to an additional 6,000,000
Units ($3,900,000) (“Overallotment Amount”). Agincourt, Ltd as lead placement
agent, and Newport Coast Securities, Inc., have together been engaged as
placement agents in connection with the Offering (the “Placement Agents”). The
terms of the Offering are more completely described in the Memorandum and such
terms are incorporated herein in their entirety.
 
3. Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, Escrow Agent for
Citius Pharmaceuticals, LLC” in the full amount of the purchase price of the
Units being subscribed for. Wire transfer instructions are set forth on page 14
hereof under the heading “To subscribe for Units in the private offering of
Pubco/Citius Pharmaceuticals, LLC.” Such funds will be held for the Purchaser's
benefit, and will be returned promptly, without interest or offset if this
Subscription Agreement is not accepted by the Company and Citius, the Offering
is terminated pursuant to its terms by the Company prior to the First Closing
(as hereinafter defined), or the Maximum Offering Amount is not sold. Together
with a check for, or wire transfer of, the full purchase price, the Purchaser is
delivering a completed and executed Omnibus Signature Page to this Subscription
Agreement and the Registration Rights Agreement, in the form of Exhibit C to the
Memorandum (the “Registration Rights Agreement”).
___________________
1 The identity of Pubco will be circulated to potential investors prior to the
closing. In connection with the consummation of the proposed reverse acquisition
transaction, it is contemplated that Pubco will change its name to Citius
Pharmaceutical Holdings, Inc. (or a substantially similar name to be determined
by management).
 
 
1

--------------------------------------------------------------------------------

 
 
4. Deposit of Funds. All payments made as provided in Section 3 hereof shall be
deposited by the Company, Citius LLC or the Placement Agents as soon as
practicable after receipt thereof with Signature Bank (the “Escrow Agent”), in a
non-interest-bearing escrow account (the “Escrow Account”) until the earliest to
occur of (a) the closing of the sale of the Maximum Offering Amount (the “First
Closing”), (b) the rejection of such subscription, and (c) the termination of
the Offering by the Company, Citius LLC or the Placement Agents. The Company,
Citius LLC and the Placement Agents may continue to offer and sell the
Overallotment Units and conduct additional closings for the sale of additional
Overallotment Units after the First Closing and until the termination of the
Offering.


5. Acceptance of Subscription. The Purchaser understands and agrees that the
Company and Citius LLC, in their sole discretion, reserves the right to accept
or reject this or any other subscription for Units, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
subscription. The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Purchaser an executed copy of this Subscription
Agreement. If this subscription is rejected in whole, the Offering of Units is
terminated or the Offering Amount is not raised, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect. If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.


6. Representations and Warranties.


The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:


(a) None of the shares of Common Stock or the shares of Common Stock issuable
upon exercise of the Warrants (the “Warrant Shares”) offered pursuant to the
Memorandum are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws. The Purchaser understands that
the offering and sale of the Units is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(2) thereof and the provisions
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) thereunder, based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Subscription Agreement;


(b) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser's attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received the Memorandum and all
other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein;


(c) Neither the Securities and Exchange Commission nor any state securities
commission or other regulatory authority has approved the Units, the Common
Stock, the Warrants or the Warrant Shares, or passed upon or endorsed the merits
of the offering of Units or confirmed the accuracy or determined the adequacy of
the Memorandum. The Memorandum has not been reviewed by any federal, state or
other regulatory authority;
 
 
2

--------------------------------------------------------------------------------

 
 
(d) All documents, records, and books pertaining to the investment in the Units
(including, without limitation, the Memorandum) have been made available for
inspection by such Purchaser and its Advisers, if any;
 
(e) The Purchaser and its Advisers, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the offering of the Units and the business, financial
condition and results of operations of the Company and Citius, and all such
questions have been answered to the full satisfaction of the Purchaser and its
Advisers, if any;
 
(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated in the Memorandum;
 
(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;
 
(h) The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Memorandum);
 
(i) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Units and the Company and to make an informed investment
decision with respect thereto;
 
(j) The Purchaser is not relying on the Company, Citius LLC, the Placement
Agents or any of their respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers;
 
(k) The Purchaser is acquiring the Units solely for such Purchaser's own account
for investment purposes only and not with a view to or intent of resale or
distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Units, the shares of Common Stock, the Warrants or the Warrant
Shares, and the Purchaser has no plans to enter into any such agreement or
arrangement;
 
 
3

--------------------------------------------------------------------------------

 
 
(l) The Purchaser must bear the substantial economic risks of the investment in
the Units indefinitely because none of the securities included in the Units may
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or an exemption
from such registration is available. Legends shall be placed on the securities
included in the Units to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company's stock books. Appropriate notations will be
made in the Company's stock books to the effect that the securities included in
the Units have not been registered under the Securities Act or applicable state
securities laws. Stop transfer instructions will be placed with the transfer
agent of the Units. The Company has agreed that purchasers of the Units will
have, with respect to the shares of Common Stock and the Warrant Shares, the
registration rights described in the Registration Rights Agreement.
Notwithstanding such registration rights, there can be no assurance that there
will be any market for resale of the Units, the Common Stock, the Warrants or
the Warrant Shares, nor can there be any assurance that such securities will be
freely transferable at any time in the foreseeable future;
 
(m) The Purchaser has adequate means of providing for such Purchaser's current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Units for an indefinite period of time;
 
(n) The Purchaser is aware that an investment in the Units is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum, and, in particular, acknowledges that Citius LLC has a limited
operating history, significant operating losses since inception, no revenues to
date, limited assets and is engaged in a highly competitive business;
 
(o) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Investor Questionnaire/Profile contained herein. The
Purchaser understands that the information and representations and warranties
provided by Purchaser in this Subscription Agreement is intended to enable the
Company and the Placement Agents, to discharge their respective responsibilities
under an exemption from registration under the Act, and with respect to the
Placement Agents, their obligations under applicable FINRA rules, and thus the
Company, Citius LLC, the Placement Agents and their respective advisors will
rely upon the information contained herein;
 
(p) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the securities constituting the Units, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;
 
 
4

--------------------------------------------------------------------------------

 
 
(q) The Purchaser and the Advisers, if any, have had the opportunity to obtain
any additional information, to the extent the Company and/or Citius have such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Memorandum and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company and Citius provide them with such additional information regarding
the terms and conditions of this particular investment and the financial
condition, results of operations, business of the Company and Citius deemed
relevant by the Purchaser or the Advisers, if any, and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
the full satisfaction of the Purchaser and the Advisers, if any;
 
(r) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company, Citius or the Placement Agent is complete
and accurate and may be relied upon by the Company, Citius and the Placement
Agent in determining the availability of an exemption from registration under
federal and state securities laws in connection with the offering of securities
as described in the Memorandum. The Purchaser further represents and warrants
that it will notify and supply corrective information to the Company, Citius and
the Placement Agent immediately upon the occurrence of any change therein
occurring prior to the Company's issuance of the securities contained in the
Units;
 
(s) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in companies with limited
operating histories. The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should occur.
The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive. The Purchaser has determined that the investment in the Units
is a suitable one for the Purchaser;
 
(t) The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;
 
 
5

--------------------------------------------------------------------------------

 
 
(u) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in the Memorandum were prepared by Citius in good faith
but that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed by the Company or Citius and should not be
relied upon;


(v) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum;


(w) Within five (5) days after receipt of a request from the Company, Citius LLC
or the Placement Agent, the Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and ordinances to which the Company, Citius or the Placement Agent is subject;


(x) The Purchaser's substantive relationship with the Placement Agent or any
subagent through which the Purchaser is subscribing for Units predates the
Placement Agents’ or such subagent's contact with the Purchaser regarding an
investment in the Units;


(y) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND
SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT
AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES
HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS
SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;


(z) In making an investment decision investors must rely on their own
examination of the Company, Citius LLC and the terms of the Offering, including
the merits and risks involved. The Purchaser should be aware that it will be
required to bear the financial risks of this investment for an indefinite period
of time;
 
(aa) (For ERISA plans only). The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;
 
 
6

--------------------------------------------------------------------------------

 
 
(bb) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following representations.
The Purchaser represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals. The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>. In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals2 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists;
 
(cc) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
The Purchaser acknowledges that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations. The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;
 
(dd) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure,3 or any
immediate family4 member or close associate5 of a senior foreign political
figure, as such terms are defined in the footnotes below; and
_______________
2 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions
and embargo programs.
 
3 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
4 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
5 A close associate of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
7

--------------------------------------------------------------------------------

 
 
(ee) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
 
(ii) For purposes of the representations and warranties set forth in this
Section 6(a)(ii), the “Company” refers to Pubco and Citius LLC. The Company
hereby represents and warrants to the Purchaser as follows, which
representations and warranties shall survive termination of this Agreement:
 
(a)  
Citius LLC and the Company are a corporation or limited liability company, as
the case may be, duly formed, validly existing and in good standing under the
laws of their respective formation and has the corporate power to conduct the
business which it conducts and proposes to conduct.

 
(b)  
The execution, delivery and performance of this Subscription Agreement by the
Company have been duly authorized by the Company and all other corporate action
required to authorize and consummate the offer and sate of the Units has been
duly taken and approved.

 
(c)  
The Units, Common Stock and Warrants to be issued and sold to the Purchaser as
provided hereunder have been duly authorized and when issued and delivered
against payment therefor, will be validly issued, fully paid and non-assessable
and will conform to the description thereof in the Memorandum. There are no
preemptive or other rights to subscribe for or to purchase, nor any restriction
upon the voting or transfer of, any shares of the Common Stock issuable upon
exercise of the Warrants pursuant to the Company's certificate of incorporation
or bylaws or any agreement or other outstanding instrument to which the Company
is a party or is otherwise known to the Company. The Company has reserved
sufficient shares of Common Stock to be issued upon exercise of the Warrants.

 
(d)  
The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.

 
 
8

--------------------------------------------------------------------------------

 
 
(e)  
The Company knows of no pending or threatened legal or governmental proceedings
to which the Company is a party which would materially adversely affect the
business, financial condition or operations of the Company.

 
(f)  
The Company is not in violation of or default under, nor will the execution and
delivery of this Subscription Agreement or the issuance of the Common Stock, or
the consummation of the transactions herein contemplated, result in a violation
of, or constitute a default under, the Company’s Certificate of Incorporation or
By-laws, any material obligations, agreements, covenants or conditions contained
in any bond, debenture, note or other evidence of indebtedness or in any
material contract, indenture, mortgage, loan agreement, lease, joint venture or
other agreement or instrument to which the Company is a party or by which it or
any of its properties may be bound or any material order, rule, regulation,
writ, injunction, or decree of any government, governmental instrumentality or
court, domestic or foreign.

 
(g)  
 The information provided in the Memorandum does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.

 
(h)  
As of the date hereof there is no litigation, arbitration, claim, governmental
or other proceeding (formal or informal), or investigation pending or to the
Company's knowledge threatened, with respect to Pubco or Citius LLC, or its
respective operations, businesses, properties, or assets, except as properly
described in the Memorandum or such as individually or in the aggregate do not
now have and will not in the future have a material adverse effect upon the
operations, business, properties, or assets of the Company. Taken as a whole.

 
(i)  
To the best of its knowledge, the Company has not infringed, is not infringing,
and has not received notice of infringement with respect to asserted intangibles
of others. To the best knowledge of the Company, none of the patents, patent
applications, trademarks, service marks, trade names and copyrights, and
licenses and rights to the foregoing presently owned or held by the Company,
materially infringe upon any like right of any other person or entity. The
Company (i) owns or has the right to use, free and clear of all liens, charges,
claims, encumbrances, pledges, security interests, defects or other restrictions
of any kind whatsoever, sufficient patents, trademarks, service marks, trade
names, copyrights, licenses and right with respect to the foregoing, to conduct
its business as presently conducted except as set forth in the Memorandum, and
(ii) except as set forth in the Memorandum, is not obligated or under any
liability whatsoever to make any payments by way of royalties, fees or otherwise
to any owner or licensee of, or other claimant to, any patent, trademark,
service mark, trade name, copyright, know-how, technology or other intangible
asset, with respect to the use thereof or in connection with the conduct of its
business as now conducted or otherwise. The Company has direct ownership of
title to all its intellectual property (including all United States and foreign
patent applications and patents), other proprietary rights, confidential
information and know-how; owns all the rights to its Intangibles as are
currently used in or have potential for use in its business.

 
(j)  
The Company shall provide for the transfer, upon request of the Purchaser, or
removal of any legends upon the Securities, all as may be allowed in accordance
with SEC Rule 144, and provide any required opinions of counsel to the Company’s
transfer agents, at no cost to the Purchaser. The Company shall make generally
available such information as may be necessary under SEC Rule 144 to allow for
the resale of Securities by the Purchaser for at least three (3) years after the
final Closing of the Offering.

 
 
9

--------------------------------------------------------------------------------

 
 
(k)  
Prior to the Initial Closing, the Purchaser has received a supplement to the
Memorandum which includes the following information: (i) the material terms of
the Company’s acquisition, by way of merger (“Merger”), with Citius LLC; (ii)
the total consideration being issued in connection with the Merger, including
the issuance of shares of Common Stock, options and warrants or debt securities;
(iii) the terms of any employment or consulting agreements being entered into by
the Company (iv) a capitalization chart reflecting and disclosing in reasonable
detail the capitalization of the Company reflective of the Merger and the
Offering; and (v) the issuance of any cash consideration or securities to any
placement agents, finders or consultants.



7. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, Citius, the Placement Agent, and their respective officers, directors,
employees, agents, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of any actual or alleged false acknowledgment, representation or warranty,
or misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement.


8. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.


9. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.


10. Immaterial Modifications to the Registration Rights Agreement. The Company
may, at any time prior to the First Closing, modify the Registration Rights
Agreement if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Purchaser, if, and only if, such
modification is not material in any respect.
 
 
10

--------------------------------------------------------------------------------

 
 
11. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company or Citius, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 10). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.


12. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the shares of Common Stock or the Warrants shall
be made only in accordance with all applicable laws.


13. Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly- performed within said State.


14. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:


(a) Arbitration is final and binding on the parties.


(b) The parties are waiving their right to seek remedies in court, including the
right to a jury trial.


(c) Pre-arbitration discovery is generally more limited and different from court
proceedings.


(d) The arbitrator's award is not required to include factual findings or legal
reasoning and any party's right to appeal or to seek modification of rulings by
arbitrators is strictly limited.


(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.
 
(f) All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the Financial Industry Regulatory Authority, Inc. (“FINRA”)
in New York City, New York. Judgment on any award of any such arbitration may be
entered in the Supreme Court of the State of New York or in any other court
having jurisdiction of the person or persons against whom such award is
rendered. Any notice of such arbitration or for the confirmation of any award in
any arbitration shall be sufficient if given in accordance with the provisions
of this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them. No punitive damages shall be awarded
by any arbitration panel.
 
 
11

--------------------------------------------------------------------------------

 
 
15. Blue Sky Qualification. The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Units from applicable federal and state securities laws.
The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.


16. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.


17. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company or Citius, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or Citius or for the benefit of any other person or
persons, or misuse in any way, any confidential information of the Company or
Citius, including any scientific, technical, trade or business secrets of the
Company or Citius and any scientific, technical, trade or business materials
that are treated by the Company or Citius as confidential or proprietary,
including, but not limited to, ideas, discoveries, inventions, developments and
improvements belonging to the Company or Citius and confidential information
obtained by or given to the Company or Citius about or belonging to third
parties.
 
18. Miscellaneous.


(a) This Subscription Agreement, together with the Registration Rights
Agreement, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.
 
(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the shares of Common Stock and Warrants contained in the Units.


(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated. The Company shall provide, at its cost and expense, any and all
opinions of counsel to the Company’s transfer agent, with respect to any sale or
transfer of shares of Common Stock, Warrants or Warrant Shares by a Purchaser.


(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
 
12

--------------------------------------------------------------------------------

 
 
(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.


(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.


(g) The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.


19. Omnibus Signature Page. This Subscription Agreement is intended to be read
and construed in conjunction with the Registration Rights Agreement pertaining
to the issuance by the Company of the shares of Common Stock and Warrants to
subscribers pursuant to the Memorandum. Accordingly, pursuant to the terms and
conditions of this Subscription Agreement and such related agreements it is
hereby agreed that the execution by the Purchaser of this Subscription
Agreement, in the place set forth herein, shall constitute agreement to be bound
by the terms and conditions hereof and the terms and conditions of the
Registration Rights Agreement, with the same effect as if each of such separate
but related agreement were separately signed.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------